Bashara, J.
The majority adopts the factual findings of the dissenting opinion. However, it appears to us that the instruction in question was neither unfair nor reversible error.
We view the instruction as an impartial statement cautioning the jury to ignore the matter of Breathalyzer tests. Without some further factual basis, we do not presume that the jury disregarded the instruction. See People v Bernard Smith, 81 Mich App 561, 566; 266 NW2d 40 (1978), rev’d on other grounds, 406 Mich 926; 277 NW2d 506 (1979).
Affirmed.
Allen, P.J., concurred.